DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive.
On page 6 of applicant’s remark, the applicant argues the following:
“The claims have been amended to clarify the invention. Specifically, the independent claims have been amended to recite "using a knowledge engine to retrieve responsive information from multiple sources based on the customer intent and the customer voice features of the first speech and providing the information to a virtual agent engine through an API while the virtual agent is interacting with the customer. This dynamic provision of information allows the virtual agent to better adapt to customer input and is not taught by the prior art”
Examiner respectfully disagrees with Applicant's arguments for the following reasons: Nomula discloses providing the information to a virtual agent engine through an API while the virtual agent is interacting with the customer [Fig. 4, paragraphs 0074-0075].
On pages 6-7 of applicant’s remark, the applicant argues the following:
“The Examiner cites to [0047], [0051], [0060], and [0061] of Nomula as teaching personalizing speech in accordance with "features." However, these portions of Nomula teach that output speech can be personalized based on stored attributes of the user or previous communications, not voice feature analysis of the current communication. Note that, in the claims as amended herein, the "second speech" is provided in response to the first speech.”
“Nomula does not teach voice analysis of first speech to generate second speech that is presented in response to the first speech. Accordingly, this rejection should also be withdrawn”
Examiner respectfully disagrees with Applicant's arguments for the following reasons: Nomula clearly discloses analyzing the audio input to extract customer voice features of the first speech [Nomula paragraphs 0036: vocal cues from audio input, 0086, 0088: sentiment of the user…. “rate of speech”, “pitch of speech”…] and retrieve responsive information based on the customer intent and the customer voice features of the first speech [Nomula paragraphs 0008, 0047, 0051, 0060-0061, 0070, 0083, 0085-0089].  As per Nomula, the virtual agent may use the audio input to identify an action desired by the user and identify context corresponding to the action [paragraph 0083]. Nomula further discloses the virtual agent may evaluate sentiment of the user during the communication session to detect a sense of uneasiness in the user’s voice [paragraph 0086]. The sentiment of the user may correspond to the urgency score. The urgency score of the user for accessing a service may be determined by predictive or machine learning methods using inputs including one or more of rate of speech (words/second), pitch of speech, use of words such as "rush" and "urgent", among others [paragraph 0088]. Nomula further gives an example: a user may say "I am extremely hungry and want food as soon as possible" (user intent being wanting food and extremely hungry being urgency in voice feature). In response, the virtual agent serving a small business may process the user's speech and determine that the user has used one or more keys words and/or tokens such as "extremely hungry" and "as soon as possible". Further, the virtual agent may talk to the user regarding quickly-made burgers available in the restaurant (action/response based on user’s intent and voice feature).  In response, the virtual agent serving a small business may process the user's speech and determine that the user has used one or more keys words and/or tokens such as "extremely hungry" and "as soon as possible". The virtual agent may also stress that it is immediately available for pickup, noting that the user wants to eat food urgently 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652